DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments pertaining to the amendments changing the scope of the claims, see pg. 9-10 of remarks, filed 02/22/2021, with respect to the rejection(s) of claim(s) 2-21 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered and are persuasive.  
Applicant argues: 

“Independent claims 2, 12, and 19 recite, inter alia, "an expiration date in the ASFR of the file is updated in response to a renewed subscription." The specification discloses techniques for "grant[ing] a number of other files access to software features with the same permissions as the original file." Specification, para. [0016]. Further, "when the file 120 is saved in the file system storage 404, an expiration date...of ASFR 406 can be updated if a specified subscription has been renewed." Id. In this way, "an application 410 opening the file 120 can sync with the service provider operating in a file system storage 404 to determine if a subscription for a file's ASFR 406 has been renewed." Id. By contrast, Orthlieb does not disclose "an expiration date in the ASFR of the file is updated in response to a renewed subscription." Instead, Orthlieb relates generally to how "[a]pplication providers can deliver computer software applications with one or more standard configurations to users." Orthlieb, para. [0016]. Orthlieb refers to how Serial No. 16/268,013Amendment and Response toOffice Action Mailed December 3, 2020”application rights information" be used to identify "one or more operations in the set of disabled operations and can cause the user software application to enable the identified operations context." Id., para. [0012]. However, Orthlieb is silent with regard to "an expiration date in the ASFR of the file is updated in response to a renewed subscription" as presently recited in independent claims 2, 12, and 19. Indeed, the Examiner appears to agree that "[a]lthough Orthlieb discloses " ... applies in a particular time window ... " in 40, there is no mention of how a subscription can be renewed and the expiration date of an ASFR updated." Office Action, p. 20. Applicants agree that Orthlieb does not describe any specifics on its "time window" including how a subscription renewal is linked to the updating of an expiration date in the ASFR of a file.”

The examiner agrees with the applicant that Orthlieb fails to disclose: “wherein an expiration date in the AFR of the file is updated in response to a renewed subscription”. 
The examiner believes that the amendment affecting the scope of the claims overcomes the prior art used in the rejection(s) above. Therefore, the rejection(s) of claims(s) 2-21 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[Claim 2-11] It is noted that the application system of claims 2-11 is not a “software per se” type system, as the “application system” comprises “a processor … a computer-readable memory storage device storing executable instructions that in response to execution by the processor” (see claim 2), thus for this reason the claim recites sufficient hardware.  
[Claim 19-21] It is noted that ¶24 of the specification discloses: “Computer-readable storage media does not include all implementations of computer-readable media generally, such as signals per se.” The office takes note of the estoppel introduced by the applicant and that the term “computer-readable storage media”, as explicitly used in claims 19-21, is not to be construed as “signal per se” which would otherwise render these claims non-statutory under 35 U.S.C. § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 2, 3, 6, 8, 9, 11-13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19-21 of U.S. Patent No. 10,242,164. 

Regarding claims 2, 12 and 19:
The ‘164 patent discloses: 
a processor (17: “a processor”); and 
a computer-readable memory storage device storing executable instructions that in response to execution by the processor cause the processor (17: “a computer-readable memory storage device storing executable instructions”) to:
execute a file comprising a content and an ASFR (17: “first file received … comprising content and a plurality of ASFR”)
run an application comprising a plurality of functions that interact with the content of the file (17: “to be executed on the first file”); and 

enable a subset of the plurality of functions in the application, the subset selected based on the ASFR of the file, wherein an expiration date in the AFR of the file is updated in response to a renewed subscription (17: “enable the feature of the application to be executed on the first file in response to the feature being identified in the ASFR”).
Regarding claims 3, 13 and 20:

application was downloaded to the computer-readable memory storage device and run on the computer- readable memory storage device without a detection of a financial transaction indicator related to the application (17: “a first file received from a file system”).

Regarding claim 6:
The ‘164 patent discloses: 
wherein, the ASFR is disposed within a logical collection of data referred to as the file (17: “first file comprising content and a plurality of ASFR”, 19: “co-located with the first file”).

Regarding claim 8:
The ‘164 patent discloses: 
wherein the ASFR is associated with the file and stored in a separate physical region of memory in the computer-readable memory storage device (17: “first file comprising content and a plurality of ASFR”, 19: “co-located with the first file”, as a person having ordinary skill in the art of computer science would know, a file is stored in bit patterns on a computer readable medium (i.e. memory, CD-ROM, HDD, etc.) and the bit patterns that form the application rights information must be physically separated from those bit patterns that make up the content as they otherwise would be one and the same data.).

Regarding claim 9:
The ‘164 patent discloses: 
17: “enable the feature of the application to be executed on the first file in response to the feature being identified in the ASFR”).

Regarding claims 11 and 18:
The ‘164 patent discloses: 
wherein the processor is to disable an editing function associated with the file in response to the ASFR of the file not including the editing function (21: “the additional application features are enabled for application that are used to run and edit the file”).

Claims 4-5, 7, 10, 14-17 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19-21 of U.S. Patent No. 10,242,164, and further in view of U.S. PGPub. No. 2003/0159035 (hereinafter "Orthlieb").
Regarding claims 4
The ‘164 patent does not disclose: 
wherein the free version of the application comprises an initially enabled function not included in the subset of the plurality of functions.

However, in an analogous art, Orthlieb discloses: 
wherein the free version of the application comprises an initially enabled function not included in the subset of the plurality of functions (Orthlieb discloses how the application is distributed free with some basic function that are not included in the subset of plurality of functions that have to be enabled later, see ¶27: “The computer software application (125) is typically an introductory level computer software application that is provided for free or at a low cost for the users. The computer software application (125) has a set of enabled default functions that a user can use in any context, and a set of additional functions that are not enabled by default.”).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the ‘164 patent with the teaching of Orthlieb to enable certain functions in a free version of the application as the motivation is to increase the popularity of the application and make it available to a greater populous.  

Regarding claim 5:
The ‘164 patent does not disclose: 
wherein the application modifies the enabled functions in response to detecting a second file comprising a second ASFR is handled by the application.

However, in an analogous art, Orthlieb discloses: 
wherein the application modifies the enabled functions in response to detecting a second file comprising a second ASFR is handled by the application (Orthlieb in ¶8 hints on “a second file comprising a second ASFR” by stating that “context specified in the application rights information can include one or more of a particular document … rights information associated with the received content can be different for different contexts”, thus presumably if a second content is produced this second content would have application rights information embedded that would be for another particular document. It should be also noted that the use of “content” throughout the reference may refer to either a single content item or a plurality of content items as the word ‘content’ does not specify a single or plurality of instances.).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the ‘164 patent with the teaching of Orthlieb to modify the functions available based on second application rights in order to give content creators the flexibility to have fine-grained control over what operations are permitted on content. 

Regarding claim 7:
The ‘164 patent does not disclose:
wherein the ASFR is associated with the file but stored within a collection of data logically separate from the file.

However, in an analogous art, Orthlieb teaches: 
wherein the ASFR is associated with the file but stored within a collection of data logically separate from the file (Orthlieb discloses in ¶41 that the application rights information, which the examiner reads as ASFR, can also be distributed in separate files that are associated with the content file: “…the application rights information is not attached to the content file, but provided as one or more separate files in addition to the content file”).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the ‘164 patent with the teaching of Orthlieb to permit the application rights to be separated from the content in separate files so as to be able to have alternate ways of delivery of the rights than that of the content.  

Regarding claim 10:
The ‘164 patent does not disclose:
wherein the subset of the plurality of functions in the application are disabled in response to the application addressing a second file without the ASFR.

However, in an analogous art, Orthlieb discloses:
wherein the subset of the plurality of functions in the application are disabled in response to the application addressing a second file without the ASFR (Orthlieb discloses in ¶47-48 how a content file is received and an operation is performed on it (e.g. view a PDF file) and then a determination is made whether the operation is a default enabled operation or a default disabled operation. If the operation being attempted on the content belongs to a default disabled operation, the system checks whether there are application rights and if not denies the operation, see: “If no enablers are detected, the process denies the user access to the requested operation”. Hence, any content with no special application rights would have certain non-default operations disabled whereas content with valid application rights would have some or all of the operations enabled).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the ‘164 patent with the teaching of Orthlieb to permit the application rights to disable features of the application if no application rights are found to only permit default features and give the content creator more control over how the content is accessed.

Regarding claim(s) 14-17 and 20-21:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 4-5, 7, 10) applies, mutatis mutandis, to the subject-matter of claim(s) 14-17 and 20-21, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4-5, 7, 10.   

Suggestions on how to overcome the double patenting rejection of claims 2-21: 
(i) File a terminal disclaimer alongside the response; or
(ii)  Distinctly and specifically point out the supposed errors in the examiner’s action by disclosing how the claimed invention differs from the cited art.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2003/0159035 (hereinafter "Orthlieb"), and further in view of U.S. PGPub. No.  2010/0293622 A1 (hereinafter "Nikitin").

Regarding claim 2:
Orthlieb discloses
An application system to implement application specific feature rights (ASFR), comprising:
a processor (disclosed in ¶50: “… execution by a programmable processor”); and
a computer-readable memory storage device storing executable instructions that in response to execution by the processor cause the processor (disclosed in ¶50: “a machine-readable storage device for execution by a programmable processor”) to:
execute a file comprising a content (Orthlieb discloses ‘content’ in Fig. 1:135a, furthermore, Orthlieb discloses in ¶46 how such content is received: “user receives content (405) from a content provider”) and an ASFR (Orthlieb discloses an “Enabler” in Fig. 1:130a further disclosed in ¶47: “…user also receives application rights information (410) in the form of one or more enablers. The receipt of the one or more enablers can occur before, simultaneously with, or after the receipt of the content”. It should be noted that the examiner interprets the “application rights information” to be indistinguishable from applicant’s “application specific feature rights” and means essentially one and the same thing, namely rights that enable functionality of an application. It should further be noted that Fig. 6 of Orthlieb discloses “a content file” showing to comprise both “content” (615) and “application rights information” (605));
run an application comprising a plurality of functions that interact with the content of the file (with reference to ¶47, Orthlieb discloses how an application interacts with the content: “The process then receives an input requesting the computer software application to perform an operation on the received content (415).”); and
enable a subset of the plurality of functions in the application, the subset selected based on the ASFR of the file (in ¶48, Orthlieb discloses how functions that are not enabled by default for the application are enabled based on the enabler associated with the content: “If the operation does not belong to the set of enabled default operations, the process checks if in an enabler exists for the desired operation (430) … the process performs the check by consulting an Application Rights Management (ARM) authority module in the computer software application. The ARM module can, at any point in time, determine which features are available for use by the user, by detecting the presence of enablers, for example, in the content file … If there is an enabler for the requested operation, the process enables the additional operation within the context specified by the application rights information (440). Finally, the enabled operation is performed on the content (445).”).

wherein an expiration date in the AFR of the file is updated in response to a renewed subscription (in ¶112 Nikitin discloses how an expiration date of a license file is updated when the subscription is renewed: “Alternatively, module 508 can send an indication to the license client module to update the expiration date field of the digital license already stored on the device”). 
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Orthlieb’s system of enabling features based on the presence of enablers to also include expiration dates and update these if a user’s subscription is renewed as discosed in Nikitin, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, permit a business model that is based on subscription  
	
	Regarding claim 3:
The combination Orthlieb and Nikitin discloses:
The application system of claim 2, wherein the application was downloaded to the computer-readable memory storage device and run on the computer-readable memory storage device without a detection of a financial transaction indicator related to the application (Orthlieb appears to disclose this feature in ¶33: “The distribution of the computer software application and of the content generation tool can, for example, occur over the Internet or on some form tangible medium, such as a diskette or CD ROM.”, it should be noted that this is done in the absence of any “detection of a financial transaction indicator related to the application” and for this reason the claimed feature is anticipated by Orthlieb. In addition, Orthlieb does not inherently disclose or require “a detection of a financial transaction indicator related to the application” and thus “the application is downloaded to the computer-readable memory storage device … without a detection of a financial transaction indicator related to the application”).

Regarding claim 4:
The combination Orthlieb and Nikitin discloses:
The application system of claim 3, wherein the free version of the application comprises an initially enabled function not included in the subset of the plurality of functions (Orthlieb discloses how the application is distributed free with some basic function that are not included in the subset of plurality of functions that have to be enabled later, see ¶27: “The computer software application (125) is typically an introductory level computer software application that is provided for free or at a low cost for the users. The computer software application (125) has a set of enabled default functions that a user can use in any context, and a set of additional functions that are not enabled by default.”).

Regarding claim 5:
The combination Orthlieb and Nikitin discloses:
The application system of claim 2, wherein the application modifies the enabled functions in response to detecting a second file comprising a second ASFR is handled by the application (Orthlieb in ¶8 hints on “a second file comprising a second ASFR” by stating that “context specified in the application rights information can include one or more of a particular document … rights information associated with the received content can be different for different contexts”, thus presumably if a second content is produced this second content would have application rights information embedded that would be for another particular document. It should be also noted that the use of “content” throughout the reference may refer to either a single content item or a plurality of content items as the word ‘content’ does not specify a single or plurality of instances.).

Regarding claim 6:
The combination Orthlieb and Nikitin discloses:
The application system of claim 2, wherein, the ASFR is disposed within a logical collection of data referred to as the file (Orthlieb discloses in ¶41 that the application rights information, which the examiner reads as ASFR, can be embedded/disposed within a file: “The application rights information can be attached by any conventional method, such as embedded into the content file”).

Regarding claim 7:
The combination Orthlieb and Nikitin discloses:
The application system of claim 2, wherein the ASFR is associated with the file but stored within a collection of data logically separate from the file (Orthlieb discloses in ¶41 that the application rights information, which the examiner reads as ASFR, can also be distributed in separate files that are associated with the content file: “…the application rights information is not attached to the content file, but provided as one or more separate files in addition to the content file”).

Regarding claim 8:

The application system of claim 2, wherein the ASFR is associated with the file and stored in a separate physical region of memory in the computer-readable memory storage device (Orthlieb discloses in Fig. 6 a figure of a ‘content file’ (see ¶24) in which the “application rights information” and “content” appear to be in separate physical regions of memory. As a person having ordinary skill in the art of computer science would know, a file is stored in bit patterns on a computer readable medium (i.e. memory, CD-ROM, HDD, etc.) and the bit patterns that form the application rights information must be physically separated from those bit patterns that make up the content as they otherwise would be one and the same data. Furthermore, as ¶41 points out, in some instances the ‘application rights information’ is found in a separate file from the content file, also meeting the “stored in a separate physical region of memory” requirement of the limitation (it should be noted that these files are stored in the memory outlined in ¶50).

Regarding claim 9:
The combination Orthlieb and Nikitin discloses:
The application system of claim 2, wherein the plurality of functions of the application are initially disabled and the plurality of functions are enabled in response to the processor detecting the plurality of functions in the ASFR of the file (Orthieb discloses in ¶12 how the functions of the application are enabled based on the application rights information associated with the content file: “A user software application including a set of disabled operations is provided. The user software application can enable an operation in the set of disabled operations to operate on received content based on application rights information.”).


Regarding claim 10:
The combination Orthlieb and Nikitin discloses:
The application system of claim 2, wherein the subset of the plurality of functions in the application are disabled in response to the application addressing a second file without the ASFR (Orthlieb discloses in ¶47-48 how a content file is received and an operation is performed on it (e.g. view a PDF file) and then a determination is made whether the operation is a default enabled operation or a default disabled operation. If the operation being attempted on the content belongs to a default disabled operation, the system checks whether there are application rights and if not denies the operation, see: “If no enablers are detected, the process denies the user access to the requested operation”. Hence, any content with no special application rights would have certain non-default operations disabled whereas content with valid application rights would have some or all of the operations enabled).

Regarding claim 11:
The combination Orthlieb and Nikitin discloses:
The application system of claim 2, wherein the processor is to disable an editing function associated with the file in response to the ASFR of the file not including the editing function (in ¶47, Orthlieb discloses that one of the operations could be: “…add comments to the document…” and then goes further in ¶48 to state: “If the operation does not belong to the set of enabled default operations, the process checks if in an enabler exists for the desired operation” and “the process denies the user access to the requested operation (435)”, hence if the operation to be performed on the content is “add comments” to it and the operation is not default and there are no application rights associated with the content, then the system would deny the user the ability to add comments to the file).

Regarding claim 12:
Orthlieb discloses:
A method to implement application specific feature rights (ASFR) on an application (see Orthlieb, ¶50: “method steps of the invention can be performed by a programmable processor executing a program of instructions”), comprising: 
executing a file comprising a content and an ASFR (Orthlieb, see citation given for this feature in claim 1 above); 
running an application comprising a plurality of functions that interact with the content of the file (Orthlieb, see citation given for this feature in claim 1 above);  and  Page 6Preliminary Amendment Serial No.: 16/268,013 
enabling a subset of the plurality of functions in the application, the subset selected based on the ASFR of the file (Orthlieb, see citation given for this feature in claim 1 above).

Orthlieb does not disclose the following limitation disclosed by Nikitin:
wherein an expiration date in the AFR of the file is updated in response to a renewed subscription (in ¶112 Nikitin discloses how an expiration date of a license file is updated when the subscription is renewed: “Alternatively, module 508 can send an indication to the license client module to update the expiration date field of the digital license already stored on the device”). 
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Orthlieb’s system of enabling features based on the presence of enablers to also include expiration dates and update these if a user’s subscription is renewed as discosed in Nikitin, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, permit a business model that is based on subscription  


Regarding claim 13:
The combination Orthlieb and Nikitin discloses:
The method of claim 12, wherein the application is downloaded to the computer-readable memory storage device and run on the computer-readable memory storage device without a detection of a financial transaction indicator related to the application (Orthlieb, see citation given for this feature in claim 3 above).

Regarding claim 14:
The combination Orthlieb and Nikitin discloses:
The method of claim 13, wherein the free version of the application comprises an initially enabled function not included in the subset of the plurality of functions (Orthlieb, see citation given for this feature in claim 4 above).

Regarding claim 15:

The method of claim 12, wherein the application modifies the enabled functions in response to detecting a second file comprising a second ASFR is handled by the application (Orthlieb, see citation given for this feature in claim 5 above).

Regarding claim 16:
The combination Orthlieb and Nikitin discloses:
The method of claim 12, wherein the plurality of functions of the application are initially disabled and the plurality of functions are enabled in response to a processor detecting rights for the plurality of functions in the ASFR of the file (Orthlieb, see citation given for this feature in claim 9 above).

Regarding claim 17:
The combination Orthlieb and Nikitin discloses:
The method of claim 12, wherein the subset of the plurality of functions in the application, are disabled in response to the application addressing a second file without the ASFR (Orthlieb, see citation given for this feature in claim 10 above).

Regarding claim 18:
The combination Orthlieb and Nikitin discloses:
The method of claim 12, wherein a processor is to disable an editing function associated with the file in response to the ASFR of the file not including the editing function (Orthlieb, see citation given for this feature in claim 11 above).

Regarding claim 19:
Orthlieb discloses:
A computer readable storage media for storing executable instructions to be executed by a processor, the instructions in response to execution by the processor (see Orthlieb, ¶50: “a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor”) to:
execute a file comprising a content and an application specific feature right (ASFR) (Orthlieb, see citation given for this feature in claim 1 above);
run an application comprising a plurality of functions that interact with the content of the file (Orthlieb, see citation given for this feature in claim 1 above); and
enable a subset of the plurality of functions in the application, the subset selected based on the ASFR of the file (Orthlieb, see citation given for this feature in claim 1 above).

Orthlieb does not disclose the following limitation disclosed by Nikitin:
wherein an expiration date in the AFR of the file is updated in response to a renewed subscription (in ¶112 Nikitin discloses how an expiration date of a license file is updated when the subscription is renewed: “Alternatively, module 508 can send an indication to the license client module to update the expiration date field of the digital license already stored on the device”). 
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify Orthlieb’s system of enabling features based on the 


Regarding claim 20:
The combination Orthlieb and Nikitin discloses:
The computer readable storage media of claim 19, wherein the application was downloaded to the computer-readable memory storage device and run on the computer-readable memory storage device without a detection of a financial transaction indicator related to the application (Orthlieb, see citation given for this feature in claim 3 above).

Regarding claim 21:
The combination Orthlieb and Nikitin discloses:
The computer readable storage media of claim 20, wherein the free version of the application comprises an initially enabled function not included in the subset of the plurality of functions (Orthlieb, see citation given for this feature in claim 4 above).

Suggestions on how to overcome the rejection of claims 2-21 under 35 U.S.C. § 103: 
(i) Amend the claims to overcome the cited prior art. For example, in ¶35 of applicant’s instant specification, the applicant states: “…a modifier can modify the file to indicate the number of ASFR associated with the file … modifying any data of the file, including content data, metadata, and data not located within the file wrapper, but directly reference or linked to the file including information stored on a server referencing the file” (underlined portions emphasized). 
(ii)  Distinctly and specifically point out the supposed errors in the examiner’s action by disclosing how the claimed invention differs from the cited art.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
U.S. Pub. No. 9,838,250 B1 (“Ali”) discloses a device that stores firmware adapted to have multiple potential configurations of subsets of features based on receiving an activation code at the device. Although Ali discloses enabling a set of features, it mainly distinguishes over the claims for being directed to a device and not an application. 
U.S. Patent PGPub. No. 2011/0167499 (“Strom”) discloses a document that describes distribution of full-function version of applications that are limited in functionality. Features in a distributed application may be unlocked later by the user by requesting rights that enable the features. Although Strom in essence discloses the core concept of the claimed invention, it distinguishes from the claimed invention for failing to disclose a content file that is being accessed by the application and that includes further rights that enable features for the application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491